Citation Nr: 1113202	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  05-18 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1972 to October 1973.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for schizophrenia.

In a January 2008 decision, the Board determined that the Veteran's claim had previously been denied and that new and material evidence was required to reopen the claim.  The Board then determined that new and material evidence sufficient to reopen the claim had been received, and remanded the underlying claim for service connection for additional development.  The Board again remanded the claim in November 2008 and in May 2009.  It is now again before the Board for adjudication.


FINDINGS OF FACT

The Veteran's chronic schizophrenia had its onset during service.


CONCLUSION OF LAW

Schizophrenia was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for paranoid schizophrenia, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duties to notify and assist is required.

The Veteran essentially asserts that service connection is warranted for chronic paranoid schizophrenia because he had the initial manifestations of this disease during service, and confirmed psychiatric impairment within one year of his discharge from active duty.  The evidence of record supports his assertion.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In addition, for certain chronic diseases, such as psychoses, including schizophrenia, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a prescribed period following discharge from service; the presumptive period for psychoses is one year.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, to establish service connection, there must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id.  at 1076; see also 38 U.S.C.A. § 7104(a).  Further, the Court has held that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  

The Veteran was discharged from active duty in October 1973.  There is no evidence of treatment related to any psychiatric or psychological symptoms during service.  However, in October 1974, just one year post-discharge, the Veteran was diagnosed with anxiety neurosis and reported that during service he was treated for stomach pains, which is documented in the service treatment records.  For the years since then, the Veteran has treated sporadically for a variety of symptoms related to his mental health.  By October 1980, he was noted as schizophrenic.  This condition is essentially shown in his treatment records ever since.  

In May 2004, the Veteran was afforded a VA examination, at which time the Axis I diagnosis of schizophrenia, paranoid type, was confirmed.  The VA examiner opined that the disability was not caused or aggravated by the Veteran's hearing loss disability, but made no mention of whether the condition may have initially manifested during the Veteran's service.  The Board remanded the issue in January 2008 and again in November 2008 for such an opinion.  

The December 2008 VA examiner again confirmed the nature of the Veteran's disability as schizophrenia and stated that the condition is at least as likely as not "caused by or a result of service events and endurance."  The examiner went on, however, to note that there were no complaints of psychotic symptoms characteristic of schizophrenia during service or for a long time after.  Thus, the rationale and the conclusion are contrary to each other.  The Board deemed this opinion of little use and remanded the matter again in May 2009 for reexamination.  

The Veteran's most recent VA examination was in October 2009.  At that time, his symptoms and diagnosis were reported consistent with those reported earlier during the course of this appeal.  Following examination and review of the record, the examiner again reported the diagnosis as schizophrenia, chronic undifferentiated type, with no other mental disorder found.  The examiner accurately reported the Veteran's history beginning with his diagnosis of anxiety neurosis one year after his active service.  The examiner went on to say that the Veteran's "schizophrenia, chronic undifferentiated type is at least as likely as not related to the Veteran's military service, or developed within one year of his discharge from service."  The examiner explained, "The preponderance of longitudinal medical evidence in C file and current mental exam suggests that the Veteran's chronic psychotic mental condition had evolved from earlier manifestation of anxiety and sleeping disturbance to a full psychotic symptomatology needing a continuous psychiatric intervention.  It is a well known fact that within the last 25 years the DSM has been changing diagnostic criteria and nomenclature.  There is no evidence of psychiatric complaints, psychiatric findings, nor psychiatric treatment prior to the military service."  Thus, the examiner provided an opinion favorable to the Veteran's claim with a well-reasoned basis.  The Board finds no reason to question the credibility of the opinion, or the competence of the examiner.

In its capacity as a finder of fact, the Board concludes that the assessment offered +by the October 2009 VA examiner is well-reasoned and based upon an accurate report of the Veteran's history, and is therefore probative.  Further, there is essentially no negative evidence in the claims folder on the issue of medical nexus.  In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for schizophrenia is warranted.


ORDER

Service connection for schizophrenia is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


